Citation Nr: 1537432	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-13 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to June 1992, including in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a left wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hammertoe, flexion deformity of the toes, hallux valgus with degenerative joint disease of the first metatarsal phalangeal joint and bunion formation, and pes planus of the right foot had their onset in service.

2.  The Veteran's hammertoe, flexion deformity of the toes, hallux valgus with degenerative joint disease of the first metatarsal phalangeal joint and bunion formation, and pes planus of the left foot had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hammertoe, flexion deformity of the toes, hallux valgus with degenerative joint disease of the first metatarsal phalangeal joint and bunion formation, and pes planus of the right foot have been met.  38 U.S.C.A. § § 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for hammertoe, flexion deformity of the toes, hallux valgus with degenerative joint disease of the first metatarsal phalangeal joint and bunion formation, and pes planus of the left foot have been met.  38 U.S.C.A. § § 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a bilateral foot disorder, which he reports is due to injuries sustained as a result of his military service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Here, the record confirms diagnoses of hammertoes, flexion deformity of the toes, hallux valgus with degenerative joint disease of the first metatarsal phalangeal joint and bunion formation, and pes planus of the right and left foot.  

Although his STRs are silent as to complaints of bilateral foot pain in service, the Veteran reported that he first noticed pain in his feet during active duty.  He reports that he developed corns, bunions, and discolored toe nails during service and that he self-medicated by purchasing wider and bigger boots, padded socks, and over-the- counter creams.  Overall, the Board finds that the Veteran is competent to recount his contemporaneous personal observations and finds his statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran's statements are internally consistent, uncontroverted by other evidence of record and thus credible.  Thus, the Board finds that the claimed in-service events occurred.

The Veteran has consistently reported that his bilateral foot pain has continued since service.  He reported having difficulty walking distances and standing for a long time.  See August 2010 VA Examination Report.  Further, post-service VA treatment records reveal complaints, treatment, and diagnoses related to the bilateral foot condition and the issuance of custom orthotics.

Lay evidence may be sufficient, standing alone, to establish a nexus between a current disability that is manifested by recurrent symptoms, which have persisted since active service.  See Davidson v. Shinseki, (holding, in pertinent part, a "valid medical opinion" is not a strict requirement for establishing in-service nexus).  The Board finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between his active service and current bilateral foot disorders. Given the above record, the Board finds that the evidence supports the finding that the Veteran's right and left foot disorders had their onset in service and have continued since that time.  As such, service connection is warranted.


ORDER

Service connection for hammertoe, flexion deformity of the toes, hallux valgus with degenerative joint disease of the first metatarsal phalangeal joint and bunion formation, and pes planus of the right foot is granted.

Service connection for hammertoe, flexion deformity of the toes, hallux valgus with degenerative joint disease of the first metatarsal phalangeal joint and bunion formation, and pes planus of the left foot is granted. 


REMAND

In his July 2015 written statement, the Veteran requested a videoconference hearing regarding his claim of entitlement to service connection for a left wrist disorder.  To date, the Veteran has not been afforded such a hearing.  As such, this case must be remanded to afford the Veteran a videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2014).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


